DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Response, filed 2/24/2021, with respect to the rejections of claims 11-12 and 15 under Su US 20120197337 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yoo et al. US 2016/0263376.  The newly added claim language found in independent claim 11; “wherein at least one of the first left sacral nerve electrical pulse stimulation signals and the first right sacral nerve electrical pulse stimulation signal is a variable frequency electrical pulse stimulation signal” is not found in the Su disclosure.  Yoo however teaches the use of variable frequency stimulation to the sacral nerves (figure 16, paragraphs, 0093 and 0410). 
All previous objections are withdrawn in favor of the below rejections. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and entered into the record.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims11-12, 15, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. US 2012/0197337 in view of Yoo et al. US 2016/0263376.
Regarding claim 11: Su discloses obtaining an initial sacral never data; determining a first left sacral nerve electrical pulse stimulation signal and a first right sacral nerve electrical stimulation signal according to the initial sacral nerve data (paragraphs 0050-0052 discuss how the system of Su determines stimulation intensity thresholds for the specific patient.  In these paragraph typical threshold testing is performed in order to determine, based on feedback, the appropriate signal level to elicit the response desired.  Nerve capture is disclosed in paragraph 0052 and is considered to be initial sacral nerve data); and applying the first left sacral nerve electrical pulse stimulation signal and the first right sacral nerve electrical pulse stimulation signals (figure 5 as is seen in figure 5 once the thresholds are determined the signals are applied).  However, Su does not specifically disclose that either or both of the left or right sacral nerve stimulation is of a variable frequency.   Yoo however teaches of sacral nerve stimulation (paragraph 0030) which uses variable frequency (paragraph 0067 and 0410 “variable frequency”).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Su to include variable frequency improve the overall therapeutic effectiveness and patient compliance” (Yoo, paragraph 0410). 
Regarding claim 12:  Su discloses obtaining a real time sacral nerve data during applying 70 (figure 5) the first left and the first right sacral nerve electrical pulse stimulation signals 72 (figure 5, this data is a different time point therefore it is different); determining a second left  and second right sacral nerve electrical pulse stimulation signal according to the real time sacral nerve data (paragraph 0151); and applying the second left and second right sacral nerve electrical pulse stimulation signals 74 (figure 5). 
Regarding claim 15:  Su discloses applying a first detection electrical pulse stimulation signal to one of the left or right sacral nerves  70 (figure 5), determining whether the first detection electrical pulse stimulation signal achieves a sensory threshold  (paragraphs 0050-0052), when the first detection electrical pulse stimulation signal achieves sensory threshold stopping and saving, when the threshold is not achieve sensory threshold adjusting the electrical stimulation pulse (threshold testing is disclosed in paragraphs 0050-0051; it is inherent to the definition of threshold testing that signal parameters are altered until the threshold is reached.  For instance if amplitude threshold is being determined the amplitude is incrementally increased until the threshold for that specific nerve/location is determined at which time it is saved for further application to the tissue.   This process is repeated for the second stimulation signal (i.e. the left and/or right sacral nerves) as discussed in paragraphs 0050-0015.  Figures 5-6 demonstrate how the signals are applied after thresholds are reached. 
Regarding claim 31:  Su/Yoo discloses the claimed invention.  Yoo further teaches of two and three alternate electrical stimulation pulse trains with differing frequencies to form a plurality of pulse trains (see figure 16, paragraph 0193).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Su/Yoo to include two and three alternate electrical stimulation pulse trains with differing frequencies to form a plurality of pulse trains, as taught by Yoo, in order to “improve the overall therapeutic effectiveness and patient compliance” (Yoo, paragraph 0410).
Regarding claim 33:  Su further discloses the first detection electrical pulse stimulation signal achieves the sensory threshold of the corresponding sacral nerve stimulated by the first detection electrical pulse stimulation signal comprises a current and a voltage of the first detection electrical pulse stimulation signal is slightly higher than the sensory threshold of the corresponding sacral nerve stimulated by the first detection electrical pulse stimulation signal; and the second detection electrical pulse stimulation signal achieves the sensory threshold of the corresponding sacral nerve stimulated by the second detection electrical pulse stimulation signal comprises a current and a voltage of the second detection electrical pulse stimulation signal is slightly higher than the sensory threshold of the corresponding sacral nerve stimulated by the second detection electrical pulse stimulation signal (paragraphs 0050-0051).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792